Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.
Claims 8-10 and 17-20 are withdrawn.
Claims 1-7 and 11-16 are examined herewith.
Applicant’s election of DAZA and fexofenadine in the reply filed on 4/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on October 15, 2020, was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samra (Dual targeting agents for Aβ plaque/P-glycoprotein and Aβ plaque/ nicotinic acetylcholine α4β2* receptors—potential approaches to facilitate Aβ plaque removal in Alzheimer’s disease brain, Medicinal Chemistry Research (2018) 27:1634–164, 7 April 2018).

Samra teaches that Dual agent of FA or CUR with p-glycoprotein (Pgp) substrate, fexofenadine (FEX) assist in towing the Aβ plaques out of brain and brain vasculature in the AD brain (fig 1).  Curcumin ester synthesis of Aβ-Pgp agent. Esterification of CUR 3 and FEX 4 using BOP. Energy-minimized models comparing the dual agent, CURFEX 9 with CUR 3 and FEX with the following compound:


    PNG
    media_image1.png
    160
    864
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samra (Dual targeting agents for Aβ plaque/P-glycoprotein and Aβ plaque/ nicotinic acetylcholine α4β2* receptors—potential approaches to facilitate Aβ plaque removal in Alzheimer’s disease brain, Medicinal Chemistry Research (2018) 27:1634–164, 7 April 2018) and Makherjee (US 9,180,212) of record (as disclosed in the specification paragraph 0055).

Samra discloses that Samra teaches that Dual agent of FA or CUR with p-glycoprotein (Pgp) substrate, fexofenadine (FEX) assist in towing the Aβ plaques out of brain and brain vasculature in the AD brain (fig 1).  Samra teaches a 4-carbon linker The use of the 4-carbon linker may help in increasing the coupling yield, with the formation of an ether-amide link (page 1640).
Samra does not disclose DAZA nor the linker
Makherjee discloses TAZA (figure 2).  Makherjee teaches the following compound:

    PNG
    media_image2.png
    167
    432
    media_image2.png
    Greyscale
(DAZA).  The arrow denotes the point of attachment.
Makherjee teaches that TAZA and DAZA are useful in the PET imaging of β-amyloid plaque or neurofibrillary tangles (column 3, lines 20-25).  Makherjee teaches that inventors contemplate various pharmaceutical or diagnostic composition that include one or more of the compounds presented herein, typically in conjunction with a pharmaceutically acceptable carrier (column 4, lines 30-35).  Makherjee teaches that a pharmaceutical composition may include at least one of contemplated compounds (preferably in oral or parenteral formulation) at a concentration effective to treat a disease or condition associated with (a) development of presence of senile plaques and/or neurofibrillary tangles, or (b) NET (column 9, lines 47-52).
It would have been obvious to one of ordinary skills in the art at the time of filing to link TAZA or DAZA to fexofenadine.  One would have been motivated to link TAZA or DAZA to fexofenadine with a 4-carbon link because it is known in the art that the 4-carbon linker increasing the coupling yield as taught by Samra.  Further, it is known that fexofenadine assists in towing the Aβ plaques out of brain and brain vasculature in the AD and useful in the PET imaging of β-amyloid plaque or neurofibrillary tangles as taught by both Samra and Makherjee.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1-7 and 11-16 are rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627